DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution Reopened
The indicated allowability of claim 1 and 5 is withdrawn in view of the newly discovered reference(s) to Kameo et al.  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kameo et al. US Publication 2014/0012057.
Regarding claim 1, Kameo teaches a method for producing butadiene comprising:
a) Subjecting a C4 olefin feed, comprising 2-butene, and oxygen gas to an oxidative dehydrogenation reaction by using a molybdenum-containing metal oxide catalyst and obtaining butadiene and 2-butene ([0014], [0015], Table 2);
b) The catalyst is a composite oxide containing molybdenum and bismuth ([0099]-[0102]);
c) The proportion of the cis-2-butene in the 2-butene of the feed is 43 mol% (Table 2: 13.6 cis-2-butene + 17.73 trans-2-butene = 43 mol% of cis-2-butene).
Kameo does not explicitly teach that the proportion of cis-2-butene in 2-butene in the produced gas is 28 to 32 mol %. However, the conditions of Kameo are very similar to the Applicants. Both comprise oxidative dehydrogenation with a molybdenum bismuth oxide catalyst, the feed composition is similar, and the reaction conditions are similar. Thus it is reasonably expected to one having ordinary skill in the art that a proportion of cis-2-butene in 2-butene in the produced gas is 28 to 32 mol% absent evidence to the contrary.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kameo in view of Kimura et al. US 2018/0050970.
Regarding claim 5, Kameo teaches the limitations above but does not mention subjecting a 1-butene stream with an isomerization catalyst to produce 2-butene. 
However, Kimura discloses that it is a known reaction to convert 1-butene to 2-butene with an isomerization catalyst ([0053]-[0057]). The isomerization can be done to convert a C4 feed into better components, thus one having ordinary skill in the art would be motivated to isomerize 1-butene into 2-butene to get more valuable products.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON PREGLER/Primary Examiner, Art Unit 1772